DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on May 29, 2020, is acknowledged.
Claims 1-29 are pending in the instant application.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: first configuration in which each diode incorporates a primary optic with, at output, an emission half-angle at the apex of at most 50° and a main emission direction normal to the plane of the emitting face
Species II: second configuration in which each diodes has an emission half-angle at the apex of 50° to 70° and a main emission direction normal to the plane of said emitting face, the glazing furthermore includes a set of collimation optics, each collimation optic being associated with a light-emitting diode, each collimation optic includes a front face toward the second main face and an opposite back face, wherein each collimation optic, made of transparent material, includes an array of features with apexes S and with a pitch T between apexes that is from 10 µm to 500 µm, the collimation optic including the elements a) to d) from the list stated in claim 1; and 
Species III: third configuration in which the glazing further includes a set of holographic redirection optics facing the exit surfaces, each holographic redirection optic being associated with a light-emitting diode.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: NONE
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of an external luminous signaling vehicle glazing chosen from a side window or a rear window or a front windshield, comprising: a first transparent glazing, made of mineral or organic glass, with first and second main faces and an edge face; a light source on a side of the second main face and able to emit external signaling light, said light source having an exit surface toward the second main face, wherein the light source is a set of inorganic light-emitting diodes, each diode including at least one semiconductor chip, each diode being able to emit in the direction of the second main face, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Frey et al. (US 2014/0098553 A1).
Frey discloses an external luminous signaling vehicle glazing chosen from a side window or a rear window or a front windshield, comprising: a first transparent glazing (43), made of mineral or organic glass, with first and second main faces and an edge face; a light source (embedded in laminate 45, π[0037]) on a side of the second main face and able to emit external signaling light (π[0048]), said light source having an exit surface toward the second main face (Fig. 4), wherein the light source is a set of inorganic light-emitting diodes (π[0037]), each diode including at least one semiconductor chip, each diode being able to emit in the direction of the second main face (Fig. 4), and further comprising a primary optics or a holographic redirection optics (π[00025]). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879